Citation Nr: 1545387	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-17 024	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected peptic ulcer disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973 and from April 1978 to July 1991. 

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By most recent decision in March 2015, the Board decided the disability rating claims.  Those matters are no longer for appellate consideration.  The remaining issue of entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected peptic ulcer disease, was remanded for further development.

By rating decision in September 2015, service connection was granted for gastroesophageal reflux disease associated with service-connected duodenal ulcer.  The combined disability was recharacterized as duodenal ulcer disease with gastroesophageal reflux disease for which a 10 percent disability rating was established under 38 C.F.R. § 4.114, Diagnostic Codes 7305-7346. See 38 C.F.R. § 4.14 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation).

Despite the grant of service connection for gastroesophageal reflux disease, the case was returned to the Board for disposition of the appeal.


FINDING OF FACT

On September 14, 2015, service connection for gastroesophageal reflux disease associated with duodenal ulcer was granted.  This resolves the appeal as to this issue.

CONCLUSION OF LAW

There remains no allegation of error of fact or law to be addressed by the Board regarding the issue of entitlement to service connection for gastroesophageal reflux disease.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5).  In this instance, the Veteran's appeal of entitlement to service connection for gastroesophageal reflux disease has been granted and has been incorporated within the disability evaluation for duodenal ulcer disease.  As service connection for such has been granted, there remains no outstanding allegation of error of fact or law for the Board to address.  When there is no case or controversy, or when a case or controversy becomes moot, the Board lacks jurisdiction over the appeal. See Mokal v. Derwinski, 1 Vet.App. 12, 15 (1990); Bond v. Derwinski, 2 Vet.App. 376 (1992).  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 C.F.R. § 20.201 (West 2015).


ORDER

The appeal of entitlement to service connection for gastroesophageal reflux disease, to include as secondary to duodenal ulcer disease, is dismissed.


		
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


